DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on October 13, 2022 for the patent application 16/671,583 filed on November 1, 2019. Claims 34, 37, 52 and 62 are amended. Claims 1-33, 35, 36, 39, 53 and 63 are cancelled. Claims 66-69 are new. Claims 34, 37-38, 40-52, 54-62 and 64-69 are pending. The first office action of August 25, 2021; the second office action of August 25, 2021; and the third office action of June 17, 2022 are fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 34, 37-38, 40-52, 54-62 and 64-69 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 34 is directed to “a vehicle profile comparator,” (i.e. a machine); claim 52 is directed to “a method” (i.e. a process); and claim 62 is directed to “a debriefing system,” hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea of “comparing between a human user profile and at least one predefined clone profile during an activity session,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“defining said at least one predefined clone profile for said activity session on said virtual vehicle platform; recording said human user profile operating said vehicle platform during said activity session; 
generating at least one clone according to at least one portion of said recorded human user profile and managing said at least one clone according to said at least one predefined clone profile until an end of said activity session;
monitoring said human user profile and said at least one predefined clone profile for determining at least one deviation between said human user profile and said at least one predefined clone profile;
generating another at least one clone each time said at least one deviation is determined, said another at least one clone being generated according to said at least one portion of said recording of said human user profile when said at least one deviation is determined; 
if said human user profile fails in achieving said at least one predefined objective, determining which of said at least one clone and said another at least one clone achieves said at least one predefined objective by following said at least one predefined clone profile until said end of said activity session and which of said at least one of clone and said another at least one clone fails in achieving said at least one predefined objective by following said at least one predefined clone profile until said end of said activity session; and 
determining which said at least one deviation caused at least one of said at least one of clone and said another at least one clone to fail in achieving said at least one predefined objective,
presenting visual and/or aural information associated with the activity session to at least said human operator, wherein said information presented to said human operator comprises said at least one deviation,
wherein said recording of said human user profile comprises input data of said operation of said vehicle platform by said human operator received from at least one control system coupled to said vehicle platform, and 
wherein said operation of said virtual platform by said at least one clone is according to said at least one predefined clone profile and according to said at least one portion of said recorded human user profile.” These limitations simply describe “a training program” (i.e. Multimedia Plus, Inc. v. PlayerLync LLC, 695 F. App’x 577 (Fed. Cir. 2017)). Likewise, the limitations describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)) and “a mental process of evaluating” (i.e. In re BRCA1 and BRCA2-Based Heredity Cancer Test Patent Litig., 774 F.3d 755, 763 (Fed. Cir. 2014)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a storage device,” “a simulation processor,” and “an output device,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “comparing between a human user profile and at least one predefined clone profile during an activity session,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a storage device,” “a simulation processor,” and “an output device,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a storage device,” and “a simulation processor,” as described in para. [0070] and “an output device” as described in para. [0078] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 37-38, 40-51, 54-61 and 64-69 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 37-38, 40-51, 54-61 and 64-69 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 34 or 52. Therefore, claims 34, 37-38, 40-52, 54-62 and 64-69 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on October 13, 2022 related to claims 34, 37-38, 40-52, 54-62 and 64-69 are fully considered, but are not persuasive. 

Rejection under 35 U.S.C. § 101
The Applicant respectfully argues “the claims do not recite a judicial exception because the claimed system (and various functions of such system) and method of amended claims 34, 52, and 62, cannot be performed entirely in a human's mind” and “As a corollary, this judicial category does not include inventions that "could not, as a practical matter, be performed entirely in a human's mind". CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2015)(emphasis added). Unlike any process that could be performed mentally or with pen and paper, the present claims require concrete physical steps and could never be completed with mere mental processes.”
The Examiner respectfully disagrees. The Applicant’s “concrete physical steps” are being performed by a generic computer, used as a tool to carry out the Applicant’s abstract idea. As such, the Applicant’s argument is misguided. The courts and the MPEP at 2106.04(a)(2); III. MENTAL PROCESSES; C. A Claim That Requires a Computer May Still Recite a Mental Process, provides that an Applicant performing the claimed concept on a generic computer is merely using the computer as a tool to perform the concept. Therefore, the argument is not persuasive. 

The Applicant respectfully argues “the addition of item 3) (i.e. “a visual and/or aural presentation of the aforementioned determined deviation to the human operator”) takes the amended main claims out of the judicial exception of gathering and manipulating data and integrates it into a practical application of presenting the determined deviation to the human operator, thus rendering the answer to step 2A to be "no." 
The Examiner respectfully disagrees. The Applicant’s outputting of information may benefit mankind, but does nothing to advance technology. As such, the Applicant’s claims continue to fail to provide a practical application. Therefore, the argument is not persuasive.

The Applicant respectfully argues “that presenting visual and/or aural information associated with an activity session to a human operator cannot be done mentally. Rather, such presentation of information is performed via an output device, such as a display and/or speakers. Practically speaking, according to the amended main claims, the human operator can be presented the determined deviations (including the deviation which caused subsequent clones, initialized after his/her recorded deviation, to fail in achieving the predefined objective) in order to improve their performance of the handling of the vehicle platform during the activity session.”
The Examiner respectfully disagrees. First, the Applicant’s claims do not focus on a specific means or method that improves the relevant technology, but rather are directed to a result or effect that itself is the abstract idea and merely invokes generic processes and machinery to achieve it. In other words, the basic character of a claim drawn to an abstract idea is not changed by claiming only its performance by a computer. Here, the Applicant's claims and specification do not describe a new computer, but instead describes the invention in purely functional terms. The computer components of Applicant's invention are described in terms of performing generic computer functions such as data gathering and manipulation, which is analogous to Electric Power Group, LLC, v. Alstom, in which the court determined that “collecting information, analyzing it, and displaying certain results of the collection analysis” is not subject-matter eligible. 
Second, the Applicant's argument provides no evidence of any technical improvement in a technical field. The only improvement is appreciated by humans using existing computers as tools in aid of processes focused on “abstract ideas.” As such, the argument is not persuasive. 

The Applicant respectfully argues “that new claims 66-69 have been included to emphasize that the elements of the vehicle profile comparator of amended claim 34, including the claimed output device, are not necessarily on the vehicle platform itself and may be provided in a decentralized setup, and can reside in different physical locations, yet are all connected and coupled via a network. 
The Examiner respectfully disagrees. Performing the Applicant’s abstract idea in a plurality of locations over a ubiquitous and generic computer network is not a technical improvement in a technical field. As such, the argument is not persuasive. 

The Applicant respectfully argues “that the addition of the output device to the independent claims, as well as its connectivity, integrates the judicial exception of step 2A (prong 1) into a practical application and thus the answer to step 2A (prong 2) is "yes" and the overall answer to step 2A is "no", meaning the claimed subject-matter is not directed to a judicial exception and is eligible as patentable subject-matter under 35 U.S.C. § 101 via Pathway B.”
The Examiner respectfully disagrees, for the reasons previously asked and answered above. In summary, Step 1 of the subject-matter eligibility analysis is “Yes”; Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes”; Step 2A, Prong 2 of the subject-matter eligibility analysis is “No”; and Step 2B, of the subject-matter eligibility analysis is “No.” As such, the argument is not persuasive. 

The Applicant respectfully argues “that, according to the Revised Eligibility, even if the independent claims of the present application are directed to a judicial exception, they are integrated into a practical application of that exception and thus are not directed to a judicial exception. This practical application has been emphasized in the amended independent claims, by reciting that the systems (of claims 34 and 62) and method (of claim 52) include an output device and a procedure of presenting, in which at least one determined deviation is presented to the human operator. Accordingly, for at least the reasons discussed above, Applicant submits that the amended claims are eligible as patentable subject-matter under 35 U.S.C. § 101 and respectfully requests withdrawal of the § 101 rejections and request that the claims be allowed.
The Examiner respectfully disagrees. The Applicant has not provided any evidence of a “practical application.” Instead, it is reasonably been determined that the Applicant’s claims generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). 
Further, the Applicant has not provided any evidence of claim elements that recite anything that is “significantly more.” Instead, it is reasonably been determined that the Applicant’s claims of “a storage device,” and “a simulation processor,” as described in para. [0070] and “an output device” as described in para. [0078] are generic, well-known, and conventional data gather computing elements. Both paras. [0070] and [0078] further support the Examiner’s conclusion that the Applicant is merely claiming ubiquitous standard equipment within modern computers and does not provide anything “significantly more.” As such, the argument is not persuasive. Therefore, the rejection of claims 34, 37-38, 40-52, 54-62 and 64-69 under 35 U.S.C. §101 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841. The examiner can normally be reached Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/Robert P Bullington, Esq./
Primary Examiner, Art Unit 3715